[Cite as State v. Vargyas, 2021-Ohio-3383.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                     Court of Appeals No. WD-20-068

        Appellee                                  Trial Court No. 2020CR0016

v.

Dawn Vargyas                                      DECISION AND JUDGMENT

        Appellant                                 Decided: September 24, 2021


                                              *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellalnt.

                                              *****
        OSOWIK, J.

        {¶ 1} This is an appeal of a September 29, 2020 judgment of the Wood County

Common Pleas Court. On June 16, 2020, the appellant pleaded guilty to Counts 1 and 2:

Forgery, violations of R.C. 2913.31(A)(3)(C)(1)(b), each felonies of the fifth degree. The
court dismissed a third Count and sentenced the appellant on each count to eleven (11)

months in the Ohio Department of Rehabilitation and Corrections, to be served

concurrently. For the reasons set forth below, this court affirms the judgment of the trial

court.

         {¶ 2} Appellant, Dawn Vargyas, sets forth the following three assignments of

error:

                1. Appellant’s plea was not made knowingly, intelligently, and

         voluntarily because the trial court failed to tell appellant that it was not

         bound by the negotiated plea agreement.

                2. The trial court abused its discretion in rejecting the plea

         recommendation negotiated between the State and appellant to place

         appellant on a period of community control with suspended prison

         sentence.

                3. The trial court abused its discretion in sentencing appellant to

         eleven (11) months of imprisonment.

         {¶ 3} The following undisputed facts are relevant to this appeal. Appellant was a

tenant in a rental home in Rossford, Ohio. The landlords were the victims who owned

the residence. On November 3, 2019, the appellant signed the lease and submitted her

down payment. She paid $575 in cash and made two separate checks, one for $750 and

another for $125.




2.
       {¶ 4} After the victims deposited the checks, their bank gave them notice that

neither one of these checks could be found. It was later discovered that these checks

were manufactured by the appellant through the assistance of an online website. The

checks were a forgery. After the victims told her what they discovered, the appellant

promised she would get the money to them but never did.

       {¶ 5} Ultimately, on January 20, 2020, appellant was indicted by the Wood

County Grand Jury on two counts of Forgery, in violation of R.C. 2912.31(A)(3)(C)(1)(b)

and a single count of Theft from a Person in a Protected Class, in violation of R.C.

2913.02(A)(3) and 2913.02(B)(3).

       {¶ 6} On June 16, 2020, appellant pleaded guilty to Count 1, Forgery, Count 2

Forgery, in violation of R.C. 2913.31(A)(3)(C)(1)(b), two fifth degree felonies. Count

Three was dismissed. The trial court accepted the plea and ordered a pre-sentence

investigation.

       {¶ 7} On September 29, 2020, Vargyas was sentenced to eleven months of

incarceration on each count, to be served concurrently.

       {¶ 8} This appeal ensued. Vargyas presents three assignments of error for our

review.

       {¶ 9} In her first assignment of error (mistakenly labeled her second), appellant

claims her plea was not made knowingly, intelligently, and voluntarily because the trial




3.
court failed to tell her it was not bound by the negotiated plea agreement. We do not

concur.

       {¶ 10} A trial court does not err in imposing a sentence greater than that

recommended by the state under a negotiated plea agreement where the trial court

forewarns the defendant of the applicable penalties, including the possibility of imposing

a greater sentence than that recommended by the prosecutor. State ex rel. Duran v.

Kelsey, 106 Ohio St.3d 58, 2005-Ohio-3674, 831 N.E.2d 430, ¶ 6, quoting State v.

Buchanan, 154 Ohio App.3d 250, 2003-Ohio-4772, 796 N.E.2d 1003, ¶ 13 (5th Dist.).

This standard can be met without the court specifically telling the defendant that it was

not bound by the state’s recommendation as to sentence. State v. Martinez, 7th Dist.

Mahoning No. 03 MA 196, 2004-Ohio-6806, ¶ 8-9; State v. Dixon, 2d Dist. Clark No.

03CA0045, 2004-Ohio-4262, ¶ 11-12. We have repeatedly held that the better practice,

not followed here, is for the trial court to specifically forewarn the defendant that it was

not bound by the sentencing agreement. State v. Harder, 6th Dist. Ottawa No. OT-14-

005, 2015-Ohio-795, ¶ 7, citing Akron v. Ragsdale, 61 Ohio App.2d 107, 109, 399

N.E.2d 119 (9th Dist.1978).

       {¶ 11} In this case, the written plea agreement was signed by Vargyas after having

reviewed and initialed each enumerated section. She was to enter a plea of guilty to

Count One and Count Two of the indictment, each a charge of Forgery. The prosecution




4.
would dismiss Count Three. The written plea form states that the prosecution would be

recommending Community Control Sanctions.

       {¶ 12} Section F of the plea agreement, initialed by Vargas, states:

              I further understand that if I plead guilty, I will receive a sentence.

       The sentencing hearing may be today or continued to another date. The

       court may refer me to the probation department to have a pre-sentence

       report prepared before the sentencing hearing. I understand that the

       recommendations are not binding on the Court and that no promises or

       guarantees as to sentence have been made to me.

       {¶ 13} Appellant was also advised of the maximum penalties associated with each

count to which she would plead guilty. Specifically, Section G, initialed by Vargyas,

states that the maximum prison term for Count One was twelve months and a fine of

$2,500. It is also disclosed that the maximum prison penalty for Count Two was twelve

months and a fine of $2,500.

       {¶ 14} Appellant relies on State v. Quinn, 2d Dist. Miami No. 02CA54, 2003-

Ohio-5743 to support her argument that her plea was not voluntary. However, Quinn is

factually distinguishable from this case. In that case, the convictions were entered on

Quinn’s negotiated pleas of guilty to the three offenses, which were charged as fifth

degree felonies. In exchange, the state agreed to recommend concurrent sentences. The

court was apparently aware when it imposed consecutive sentences that the state had




5.
agreed to recommend concurrent sentences in exchange for defendant’s agreement to

withdraw his not guilty pleas and enter pleas of guilty to the three theft offenses.

However, at the sentencing hearing the prosecutor made no sentencing recommendation.

The court found that whatever his reasons, the prosecutor’s failure to recommend

concurrent sentences was a breach of the plea bargain agreement. Id. at ¶ 46. Upon

hearing his sentence, Quinn immediately moved to withdraw his guilty pleas, arguing that

he had entered them on the understanding that the court would impose concurrent

sentences the state recommended.

       {¶ 15} In contrast, in Vargyas’ case, the prosecution was not silent at the

sentencing hearing. In fact, the record reflects that the state recommended a community

control sanction rather than incarceration on two occasions. First, at the June 20, 2020

plea hearing and secondly, at the September 29, 2020 sentencing.

       {¶ 16} The trial court effectively informs a defendant that it is not required to

follow the State’s sentencing recommendation when the totality of the circumstances

including the plea colloquy and the signed plea agreement demonstrate appellant knew at

the time she changed her pleas that (1) the court was not required to follow the state’s

recommendation as to sentence and (2) appellant faced a potential maximum sentence of

eleven months incarceration on each count. State v. Harder, 6th Dist. Ottawa No. OT-

14-005, 2015-Ohio-795, ¶7.




6.
       {¶ 17} We cannot find that, on this record, the trial court in any way promised

appellant that it would impose a sentence different from the one it imposed, such that this

guilty plea was the product of a breach that rendered it less than knowing, intelligent, and

voluntary. State v. Dixon, 2d Dist. Clark No. 03CA0045, 2004-Ohio-4262, ¶ 12-13. The

totality of the circumstances including the plea colloquy and the signed plea agreement

demonstrate appellant knew at the time she changed her pleas that the court was not

required to follow the state’s recommendation as to sentence and that appellant faced a

potential maximum sentence of twelve months and a fine of $2,500 on each count. We

therefore find appellant’s first assignment of error not well-taken and denied.

       {¶ 18} In her second assignment of error, appellant asserts that the trial court

abused its discretion in rejecting the plea recommendation negotiated between the state

and the appellant to place the appellant on community control with suspended prison

sentence.

       {¶ 19} Appellant frames her second assignment of error around the mistaken

notion that the trial court rejected the sentencing portion of the parties’ plea agreement.

The record supports no such proposition. Rather, appellant’s argument fails to recognize

the distinction between a recommended sentence and an agreed-upon sentence. Indeed,

the parties’ agreement with respect to sentencing was limited to a recommendation from

the state that appellant be placed on community control rather than incarcerated. Because

the plea agreement merely contained a recommendation, the trial court did not reject (or




7.
violate) any terms of the plea agreement by imposing a prison sanction. In our prior

decision in State v. Boswell, 6th Dist. Erie No. E-18-053, 2019-Ohio-2949, we explained

that a trial court is only bound to impose the sentence set forth in a defendant’s plea

agreement if the court promises to do so before the defendant enters the plea. Id. at ¶ 31.

Here, appellant does not argue that the trial court agreed to impose a community control

sanction in lieu of prison prior to her decision to plead guilty. Therefore, the trial court

was not required to impose a community control sanction.

       {¶ 20} We can find no abuse of discretion on the part of the trial court in not

following the sentencing recommendation proposed by the prosecution. Therefore, we

find appellant’s second assignment of error not well-taken and denied.

       {¶ 21} In her third assignment of error, the appellant argues that the lower court

abused its discretion when sentencing her to eleven months in prison. However, our

review of felony sentences is governed by R.C. 2953.08(G)(2) which states:

              The appellate court may increase, reduce, or otherwise modify a

       sentence that is appealed under this section or may vacate the sentence and

       remand the matter to the sentencing court for resentencing. The appellate

       court’s standard for review is not whether the sentencing court abused its

       discretion. The appellate court may take any action authorized by this

       division if it clearly and convincingly finds either of the following: (a)

       That the record does not support the sentencing court’s findings under




8.
       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

       (b) That the sentence is otherwise contrary to law.

       {¶ 22} Vargyas concedes that, under this standard of review, her sentence is not

clearly and convincingly contrary to law as it falls with the statutory limit. Nevertheless,

she argues that the trial court failed to acknowledge her remorse, her desire to make

restitution and her willingness to improve her life. She also contends that the trial court’s

reliance on her past criminal history was unreasonable. In other words, appellant

implores this court to review the trial court’s consideration of the felony statutory

sentencing factors set forth under R.C. 2929.11 and 2929.12.

       {¶ 23} R.C. 2929.11 enumerates factors to be considered by the court in felony

sentencing. These factors explicitly include the need for incapacitating the offender,

deterring the offender and others from future crime, rehabilitating the offender, and

making restitution to the victim of the offense, the public, or both. See R.C. 2929.11 (A).

       {¶ 24} Recently, in State v. Jones, Slip Opinion No. 2020-Ohio-6729, the Ohio

Supreme Court held that “R.C. 2953.08(G)(2)(a) permits an appellate court to modify or

vacate a sentence if it clearly and convincingly finds that ‘the record does not support the

sentencing court’s findings under’ certain specified statutory provisions. But R.C.

2929.11 and 2929.12 are not among the statutory provisions listed in R.C.




9.
2953.08(G)(2)(a).” Id. at ¶ 28. Since the statute does not authorize appellate review of

whether a trial court’s R.C. 2929.11 and 2929.12 findings are supported by the record,

the Ohio Supreme Court held that the Eighth District Court of Appeals erred in

conducting such a review. Id. at ¶ 29. Applied here, we find that R.C. 2953.08(G)(2)(a)

does not permit us to review whether the trial court’s R.C. 2929.11 and 2929.12 findings

are supported by the record.

       {¶ 25} We have previously applied Jones and found “R.C. 2953.08(G)(2)(a) does

not permit us to review whether the trial court’s R.C. 2929.11 and 2929.12 findings are

supported by the record.” State v. Orzechowski, 6th Dist. Wood No. WD-20-029, 2021-

Ohio-985, ¶ 10; see also State v. Woodmore, 6th Dist. Lucas No. L-20-1088, 2021-Ohio-

1677, ¶ 17; State v. Buck, 6th Dist. Wood No. WD-20-031, 2021-Ohio-1073, ¶ 7; State v.

White, 6th Dist. Wood No. WD-20-040, 2021-Ohio-987, ¶ 10. The Ohio Supreme

Court’s holding in Jones “precludes this court’s review of felony sentences based solely

on the appellant’s contention that the trial court improperly considered the factors

identified in R.C. 2929.11 and 2929.12 when it determined the appropriate

sentence.” Orzechowski at ¶ 13. “[A]ssigning error to the trial court’s imposition of

sentence as contrary to law based solely on its consideration of R.C. 2929.11 and

2929.12 is no longer grounds for this court to find reversible error.” Id. at ¶ 15.

Accordingly, we do not consider whether the record supports the trial court’s findings




10.
under R.C. 2929.11 and 2929.12. Appellant’s third assignment of error, therefore, is not

well-taken. State v. Johnson, 6th Dist. Wood No. WD-20-056, 2021-Ohio-2139, ¶ 14-16.

                                       Conclusion

       {¶ 26} For the forgoing reasons, we affirm the judgment of the Wood County

Court of Common Pleas. Appellant is ordered to pay the costs of this appeal pursuant to

App.R. 24. Judgment affirmed.

                                                                       Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Thomas J. Osowik, J.                           ____________________________
                                                       JUDGE
Gene A. Zmuda, P.J.
                                               ____________________________
Myron C. Duhart, J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE



       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




11.